The following opinion was filed April 30, 1918:
RoseNbeery, J.
The main question raised by the assignments of error is: Assuming that the defendant Prange signed the justification to the undertaking with the intent that he should be bound by the terms of the undertaking, are *611the defendants Prange and M. L. Crilley liable to the plaintiff by reason of the terms of the bond hereinbefore set out ?
The liability is predicated upon the following clause of the contract:
“And the said parties of the first and second parts [de-> fendants], for themselves, their heirs, executors, and 'administrators, hereby jointly and severally covenant and agree that they shall and they do hereby assume the liability for, and will pay on demand, any and all damage and damages . . . which may result from the carelessness of said party of the first part, his agents, employees, or workmen
It is argued that these words embrace a claim such as that of the plaintiff, which resulted from the carelessness of one of the employees engaged in doing work which the principal contractor had agreed to do. We think, however, that the words quoted must be read in connection with and as a part of the entire contract, and that so read the liability of the sureties is limited to the payment of such sums of money as the city of Milwaukee might become liable for, and that the clause in question was not intended for the benefit of third parties, and that the defendants are not liable to the plaintiff on account thereof; that the “carelessness” referred to in the quoted language is not the failure of the contractor or his agents or employees to exercise ordinary care in the protection of workmen, but refers to the failure of the principal contractor, his agents or employees to put up and maintain 'barriers and lights in the streets, alleys, and public ways of the city, for the failure to maintain which the city might be made liable. This conclusion is in no way inconsistent with the decision in the case of Concrete S. Co. v. Ill. S. Co. 163 Wis. 41, 157 N. W. 543, or Builders L. & S. Co. v. Chicago B. & S. Co., ante, p. 167, 166 N. W. 320. There is nothing in the language used in the contract in this case showing that the sureties intended to be bound or that the city intended that they should be bound to any greater extent than the city *612itself might be liable by reason of the failure of the principal contractor to perform the duties and obligations imposed upon him by the contract. The contract must be construed as a whole and given effect according to the expressed intention of the parties. A consideration of the other questions raised on the appeal becomes immaterial.
By the Court. — Judgment reversed, and cause remanded with directions to dismiss the complaint.